DISMISS; and Opinion Filed October 15, 2015.




                                          S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-15-00503-CV

                                  ELY EDWARDS, Appellant
                                          V.
                                YOUNG CHEVROLET, Appellee

                       On Appeal from the 192nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-14-06666

                               MEMORANDUM OPINION
                         Before Justices Lang-Miers, Brown, and Schenck
                                   Opinion by Justice Schenck
        Appellant’s brief in this case is overdue. By postcard dated August 6, 2015, we notified

appellant the time for filing his brief had expired. We directed appellant to file both his brief and

an extension motion within ten days. We cautioned appellant that failure to file his brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed his brief, an extension motion, or otherwise corresponded with the Court

regarding the status of his brief.

        Accordingly, we dismiss this appeal. See Tex. R. App. P. 38.8(a)(1); 42.3(b)(c).



                                                    /David J. Schenck/
                                                    DAVID J. SCHENCK
                                                    JUSTICE
150503F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

ELY EDWARDS, Appellant                             On Appeal from the 192nd Judicial District
                                                   Court, Dallas County, Texas
No. 05-15-00503-CV        V.                       Trial Court Cause No. DC-14-06666.
                                                   Opinion delivered by Justice Schenck.
YOUNG CHEVROLET, Appellee                          Justices Lang-Miers and Brown
                                                   participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee YOUNG CHEVROLET recover its costs of this appeal
from appellant ELY EDWARDS.


Judgment entered this 15th day of October, 2015.




                                             –2–